UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2218


CEDRICK EURON DRAPER,

                    Plaintiff - Appellant,

             v.

COMMONWEALTH OF VIRGINIA, Virginia Employment Commission,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. John A Gibney, Jr., District Judge. (3:20-cv-00208-JAG)


Submitted: August 31, 2021                                    Decided: October 14, 2021


Before KING, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cedrick Euron Draper, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cedric Euron Draper appeals the district court’s order dismissing his civil complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Draper v. Virginia, No. 3:20-cv-00208-JAG (E.D. Va. Oct. 20, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2